Citation Nr: 1340580	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  11-22 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder arthritis.

2.  Entitlement to a rating in excess of 10 percent for left ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from August 1976 to September 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in October 2010, a statement of the case was issued in July 2011, and a substantive appeal was received in August 2011.  In April 2012, a videoconference Board hearing was held before the undersigned Veterans Law Judge; a transcript of the hearing is included in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran's most recent VA examination for the disabilities on appeal was in January 2010, nearly four years ago.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  The Veteran has alleged in statements and testimony that the disabilities have increased in severity since the last VA examination.  Because he is competent to observe a worsening of symptoms, a contemporaneous examination to assess the current severity of his service-connected disabilities is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure for the record copies of the complete clinical records (any not already associated with the claims file) of any VA treatment the Veteran received for the disabilities on appeal.

2.  The RO should then arrange for an appropriate examination of the Veteran to determine the current severity of his service connected right shoulder arthritis and left ankle arthritis.  The claims file must be made available to the examiner for review.  

All examination findings should be reported to allow for application of VA rating criteria.  Range of motion testing should be accomplished with notation by the examiner of the point (in degrees), if any, that motion of the particular joint is limited by pain.  Any additional functional loss due to incoordination, weakness and fatigue, including during flare-ups, should be reported. 

3.  After completion of the above (and any additional development deemed necessary), the RO should review the record and readjudicate the claims.  If either remains denied, the RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

